                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


JOHN D. ROBERTS,                              )       CASE NO. 1:19 CV 1214
                                              )
               Plaintiff,                     )       JUDGE CHRISTOPHER A. BOYKO
                                              )
         v.                                   )
                                              )       OPINION AND ORDER
C.O. SCOTT, et al.,                           )
                                              )
               Defendants.                    )


CHRISTOPHER A. BOYKO, J.:


       Pro se Plaintiff John D. Roberts filed this action under 42 U.S.C. § 1983 against Grafton

Correctional Institution (“GCI”) Corrections Officer Scott, GCI Corrections Officer David

Brown, Ohio Department of Rehabilitation and Correction (“ODRC”) employee Mr. Friend and

ODRC employee Mr. Norris. In the Complaint, Plaintiff alleges Defendants have not assisted in

removing a gang affiliation label from his prison file, resulting in a continued denial of parole.

He asserts claims for denial of due process and Eighth Amendment violations. He seeks an

Order from this Court removing the gang affiliation label and ordering the state to conduct a

new parole hearing.

                                      I. BACKGROUND

       Plaintiff was convicted in 1973 on two counts of Murder, one count of Aggravated

Assault, and one count of Drug Abuse. He was sentenced to twenty years to life in prison.

Plaintiff explains that prison culture has changed from when he was first housed in the Southern
Ohio Correctional Facility (“SOCF”) in Lucasville, Ohio to the present date. He contends that

in the early 1970's, inmate on inmate violence occurred regularly. He states prisons did not seek

to punish attacks on other inmates with additional criminal offenses, instead preferring to place

inmates in segregation and remove privileges which had little deterent effect. He claims

inmates divided down racial lines for protection and this practice was encouraged by prison

staff who found it easier to control smaller groups of inmates.

       Plaintiff alleges he was transferred to the Mansfield Correctional Institution (“MANCI”)

in 1990. By that time, racial divisions in prison were creating greater security threats. He

contends MANCI had just experienced a race riot before his arrival. In an attempt to racially

integrate the prison, MANCI implemented a “forced permanent celling policy” in which

inmates were assigned randomly to cells, without consideration of cellmate compatibility.

Plaintiff alleges this policy led to an increased amount of inmate on inmate violence between

cellmates that caused him to fear for his life. He protested the policy and refused cell

assignments, resulting in his placement in segregation and limitation of privileges. He states the

only way a prisoner could circumvent the policy was to prove to prison personnel that he had

membership in racial separatist organization prior to entering prison. Inmates with this

designation were permitted to request cell moves for reasons of incompatibility. Plaintiff

contends he found a pamphlet for the Aryan Nation and arranged for a letter to be sent to the

prison from the Aryan Nation Church confirming his membership prior to his incarceration.

       The Lucasville prison riot occurred at SOCF in 1993, resulting in the deaths of a

corrections officer and nine inmates. The riot was started and planned by Muslim gang

members; however, they were joined by two other prison gangs, the Aryan Brotherhood and the


                                                -2-
Black Gangster Disciples, once the riot began. See State of Ohio v. Were, 118 Ohio St. 3d 448

(2008). Plaintiff alleges that after the Lucasville riot, the ODRC developed policies to help

them identify and monitor members of prison gangs, also known as Security Threat Groups

(“STG”). Plaintiff’s self-declaration of membership in the Aryan Nation Church earned him an

STG label in his prison file.

       The affiliation with the Aryan Nation Church that Plaintiff thought beneficial in the

1970's and 1980's was by the late 1990's a detriment to him. He alleges racial tensions in the

prison had lessened over the years and the prison began to relax its stance on forced permanent

celling. Plaintiff contends he was housed in the same cell with prisoners of other races without

incident. The STG label, however, remained in his file and when he became eligible for parole,

was cited as a factor to supervised release. He claims he attempted to renounce his affiliation

with the Aryan Nation Church but prison officials have been skeptical of his conversion.

       Plaintiff is now housed at GCI. He claims Scott called him a racist and indicated he

would remove the STG designation if Plaintiff agreed to be housed with an African American

inmate. Plaintiff indicated to Scott that he had been doing so for twenty years but Scott

informed Plaintiff he would have to “prove himself” before Scott would recommend removal of

the STG label. He wrote letters to Friend and Norris but did not receive relief. Plaintiff states

he is now seventy-two years old and having a gang label places him in danger from other

prisoners who take issue with those labels. He indicates the STG label it is still cited as a factor

to deny his release on parole. Plaintiff claims the Defendants’ refusal to remove the STG

designation has denied him due process and amounts to cruel and unusual punishment. He asks

this Court to order the ODRC to remove the STG designation and give him a new parole


                                                -3-
hearing.

                                  II. LAW AND ANALYSIS

Standard of Review

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the district court is

required to dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a

claim upon which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v.

City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). An action has no arguable basis in law

when the Defendant is immune from suit or when the Plaintiff claims a violation of a legal

interest which clearly does not exist. Neitzke, 490 U.S. at 327. An action has no arguable

factual basis when the allegations are delusional or rise to the level of the irrational or “wholly

incredible.” Denton v. Hernandez, 504 U.S. 25, 32 (1992); Lawler, 898 F.2d at 1199.

       A cause of action fails to state a claim upon which relief may be granted when it lacks

“plausibility in the complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A

pleading must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual allegations in

the pleading must be sufficient to raise the right to relief above the speculative level on the

assumption that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555.

The Plaintiff is not required to include detailed factual allegations, but must provide more than

“an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

pleading that offers legal conclusions or a simple recitation of the elements of a cause of action


                                                 -4-
will not meet this pleading standard. Id. In reviewing a Complaint, the Court must construe the

pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151

F.3d 559, 561 (6th Cir. 1998).

Due Process

       Plaintiff first claims the Defendants denied him due process. Prisoners have narrower

liberty interests than other citizens as “lawful incarceration brings about the necessary

withdrawal or limitation of many privileges and rights, a retraction justified by the

considerations underlying our penal system.” Sandin v. Conner, 515 U.S. 472, 485 (1995). The

question of what process is due is answered only if the inmate establishes a deprivation of a

constitutionally protected liberty interest. Wilkinson v. Austin, 545 U.S. 209, 221 (2005). The

Due Process Clause, standing alone, confers no liberty interest in freedom from state action

taken within the sentence imposed. Sandin, 515 U.S. at 480. A state may create a liberty

interest through a law or regulation establishing freedom from restraint which “imposes atypical

and significant hardship on the inmate in relation to the ordinary incidents of prison life.”

Sandin, 515 U.S. at 484. Assignment to a super-maximum security prison, for example,

triggers due process protections, Wilkinson, 545 U.S. at 224, while temporary placement in

disciplinary confinement is considered to be “within the range of confinement normally

expected for one serving an indeterminate term of 30 years to life.” Sandin, 515 U.S. at 487.

The Sixth Circuit Court of Appeals has already determined that a prisoner’s designation as a

member of an STG does not give rise to a liberty interest. Harbin-Bey v. Rutter, 420 F.3d 571,

577 (6th Cir. 2005). Plaintiff’s inability to remove the STG designation from his prison file did

not deny him due process.


                                                -5-
Eighth Amendment

       Plaintiff also claims the failure to remove his STG designation amounts to cruel and

unusual punishment because it exposes him to the potential for violence from inmates opposing

the Aryan Nation. The Eighth Amendment imposes a constitutional limitation on the power of

the states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 346

(1981). The Eighth Amendment, therefore, prohibits conduct by prison officials that involves

the “unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir.

1987) (per curiam) (quoting Rhodes, 452 U.S. at 346).

       The Supreme Court in Wilson v. Seiter, 501 U.S. 294, 298 (1991), set forth a framework

for courts to use when deciding whether certain conditions of confinement constitute cruel and

unusual punishment prohibited by the Eighth Amendment. Plaintiff must first plead facts

which, if true, establish that a sufficiently serious deprivation has occurred. Id. Seriousness is

measured in response to “contemporary standards of decency.” Hudson v. McMillian, 503 U.S.

1,8 (1992). Routine discomforts of prison life do not suffice. Id. Only deliberate indifference

to serious medical needs or extreme deprivations regarding the conditions of confinement will

implicate the protections of the Eighth Amendment. Id. at 9. Plaintiff must also establish a

subjective element showing the prison officials acted with a sufficiently culpable state of mind.

Id. Deliberate indifference is characterized by obduracy or wantonness, not inadvertence or

good faith error. Whitley v. Albers, 475 U.S. 312, 319 (1986). Liability cannot be predicated

solely on negligence. Id. A prison official violates the Eighth Amendment only when both the

objective and subjective requirements are met. Farmer v. Brennan, 511 U.S. 825, 834 (1994).


                                                -6-
          In this case, Plaintiff fails to establish the subjective element. He declared his affiliation

to the Aryan Nation Church and supplied the prison with documentation of his membership in

that organization. To the extent that designation as a member of this group exposes him to

potential violence from other gang members, it is the result of Plaintiff’s own actions and not

those of the Defendants. At best, they are skeptical of his renunciation of his twenty-year

affiliation with this group after it was cited as a factor to deny his release on parole. The

Complaint contains no facts suggesting the Defendants violated Plaintiff’s Eighth Amendment

rights.

                                        III. CONCLUSION

          Accordingly, this action is dismissed pursuant to 28 U.S.C. §1915(e). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be

taken in good faith.1

          IT IS SO ORDERED.



                                                   s/ Christopher A. Boyko
                                                 CHRISTOPHER A. BOYKO
                                                 UNITED STATES DISTRICT JUDGE

                                                 Date: October 9, 2019




   1
          28 U.S.C. § 1915(a)(3) provides:

                 An appeal may not be taken in forma pauperis if the trial court certifies that it is not
                 taken in good faith.

                                                   -7-
